Exhibit 10.1

March 2, 2006

Mr. Paul McDonnel

Dear Paul,

I am pleased to offer you full-time employment as Arrowhead Research
Corporation’s Corporate Controller under the following terms:

 

  1. You will report to the chief Financial Officer of Arrowhead and will have
such duties and responsibilities as are typically associated with being the
Corporate Controller of a public, growing company. As a member of Arrowhead’s
management team, you will be expected to work with the other members of
management to ensure the long term success of Arrowhead.

 

  2. Your gross base salary will be $2,884.62 per week (which equates to
$150,000 per year). Arrowhead’s payroll is paid on a bi-weekly basis. Arrowhead
does not currently have an annual incentive plan. However, if in the future, one
is put in place, you will be eligible to participate in that plan.

 

  3. A recommendation will be made to the Board of Directors for a grant of an
option to purchase 100,000 shares of the common stock of Arrowhead Research
Corporation with vesting beginning 8 months from your start date and vesting at
a rate of 2,500 on each monthly anniversary for 40 months thereafter. The option
strike price will be the closing market price on the day before you start with
Arrowhead. The option will be administered under the terms and conditions of
Arrowhead’s 2004 Stock Option Plan.

 

  4. You will be eligible to participate in the various employee benefit plans
and programs offered by Arrowhead (health, dental, life, and disability
insurance and Arrowhead’s 401(k) Plan) in accordance with the provisions of
those plans and programs. An employee handbook is attached.

 

  5. Your employment relationship is “at will”, subject to the satisfaction of
management of Arrowhead, which means that either you or Arrowhead may terminate
your employment at any time and for any reason or for no reason with or without
notice.

 

  6. This offer is contingent upon the satisfactory outcome of a background
check. A consent for background check and an employment application were emailed
to you separately. The employment application and the consent should be
completed by you and returned as soon as possible.

 

  7. All other matters concerning your employment which are not specifically
described in this offer letter shall be in accordance with Arrowhead’s standard
practices and procedures.

Your offer is also contingent upon (1) signing the Arrowhead Research
Corporation At-Will, Confidential Information and Invention Assignment
Agreement, and (2) agreeing to abide by the Arrowhead Research Code of Corporate
Conduct and Insider Trading Policy, and (3) establishing your identity and
authorization to work as required by the Immigration Reform and Control Act of
1986 and (4) acceptance of the offer by March 8, 2006 and starting work on or
before March 20, 2006. The applicable documents are attached for your review.
These documents must be accepted, signed and/or completed on your first day of
work with Arrowhead.



--------------------------------------------------------------------------------

Signing below will signify your acceptance of this offer of employment. This
offer letter contains the entire agreement and understanding between you and
Arrowhead and supersedes any prior or contemporaneous agreements,
understandings, communications, offers, representations, warranties, or
commitments by or on behalf of Arrowhead (either oral or written). The terms of
your employment may, in the future, be amended but only in writing, signed by
you and signed by a duly authorized officer on behalf of Arrowhead.

In the event a dispute does arise, this letter, including the validity,
interpretation, construction and performance of this letter, shall be governed
by and construed in accordance with the substantive laws of the State of
California. Jurisdiction for resolution of any disputes shall be sole in
California.

If these terms are agreeable to you, please sign and date the letter in the
appropriate space at the bottom and return it to Arrowhead. We hope you accept
our offer and look forward to your joining the Arrowhead Research Corporation
team.

 

Sincerely, /s/ Joseph T. Kingsley J. T. Kingsley Chief Financial Officer

By my signature and date below, I accept the offer and the terms of the offer
shown above.

 

/s/ Paul McDonnel Paul McDonnel